Citation Nr: 1625307	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right upper extremity.

2.  Entitlement to service connection for neuropathy of the left upper extremity.

3.  Entitlement to service connection for neuropathy of the right lower extremity.

4.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part denied service connection for bilateral neuropathy of the upper and lower extremities.


FINDING OF FACT

The evidence of record does not show that the Veteran has a current diagnosis of bilateral neuropathy of the upper or lower extremities that was incurred in or resulted from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on August 4, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private treatment records have been obtained.  The Veteran stated that he had not been treated by VA.

A VA examination was scheduled for the Veteran in May 2013, to which the Veteran failed to report.  The Veteran was previously informed in a March 2013 letter that failure to report for an examination without good cause would result in his claim being rated without the benefit of an examination, or even denied.  Examples of good cause were provided.  In his August 2013 Notice of Disagreement (NOD), the Veteran requested that his VA examination be rescheduled as it would create evidence that would help substantiate his claim.  Another VA examination was scheduled for May 2014, to which the Veteran failed to report again.  There is no evidence of any statement from the Veteran providing good cause as to why he failed to report.

Where, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran generally contends that his bilateral neuropathy in his hands and feet began in February 2004 and is directly related to military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, where a veteran served 90 days or more of active service, and certain chronic disease, such as an organic disease of the nervous system to include neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset peripheral neuropathy, which is the subject of this appeal.  See 38 C.F.R. § 3.309(e).  

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral neuropathy in the upper and lower extremities.

It appears that the Veteran's complete service treatment records could not be obtained.  Service treatment records only include his May 1970 separation medical examination, which reflects normal clinical evaluations for the upper and lower extremities and neurologically.  See VBMS, 8/26/11 STR, p. 5.  However, the Veteran stated that his neuropathy began in February 2004 and did not contend at any time that it began in service.  See VBMS, 7/11/11 Application for Compensation.

The Veteran submitted private treatment records that reflect findings of no weakness, paresthesia, or numbness of the lower extremities; normal examinations of the extremities that reveal no orthopedic abnormalities, full range of motion without hesitancy or pain, and intact sensory; and the Veteran's denials of any numbness, tingling, weakness, loss of motor control, and tremors.  No diagnosis of neuropathy is noted in any of these treatment records.  See VBMS, 8/8/11 Private Treatment Records, p. 8; 10/4/11 Private Treatment Records, p. 16, 29, 32, 34, 39-40.

The Board acknowledges the Veteran's contention that his neuropathy is related to active duty service, and notes that the Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the determination of whether the Veteran has clinically ascertainable bilateral neuropathy of the upper and lower extremities and what the nature or etiology of any such disability might be is one that is medical in nature and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disability.

The evidence does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  As noted above, VA has attempted to ascertain the nature and etiology of any claimed neuropathy but has been unable to do so as a result of the Veteran's failure to report to his scheduled VA examinations.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As there is no current diagnosis, the service connection presumptions based on chronic disease and herbicide exposure are not applicable.  See 38 C.F.R. §§  3.307, 3.309.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral neuropathy of the upper and lower extremities.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral neuropathy of the upper and lower extremities must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for neuropathy of the right upper extremity is denied.

Entitlement to service connection for neuropathy of the left upper extremity is denied.

Entitlement to service connection for neuropathy of the right lower extremity is denied.

Entitlement to service connection for neuropathy of the left lower extremity is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


